Citation Nr: 1725511	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.
 
3.  Entitlement to service connection for a lung condition, to include as due to asbestos exposure in service.

4.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure in service.

5.  Entitlement to service connection for rashes and fungus.

6.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder (currently diagnosed as post-traumatic stress disorder (PTSD), previously diagnosed as anxiety) effective from the date of the claim. 



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1965 until September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2016, the Veteran testified before the undersigned at a travel Board hearing.  A transcript of the proceeding is associated with the claims file. 

The Board has recharacterized the issue of entitlement to service connection for PTSD to include other acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that although a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").  As discussed further below, the evidence of record demonstrates that the Veteran has been diagnosed with another mental disorder, namely anxiety. Thus, the rationale behind Clemons is applicable here and the PTSD claim is deemed to encompass all acquired psychiatric disorders.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for hearing loss, a lung condition, a heart condition, and rashes/fungus as well as entitlement to an earlier effective date and rating in excess of 30 percent for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is related to his period of active duty service.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110; 38 C.F.R. 3.303(a).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  He contends that this disability is related to his period of service that included exposure to hazardous noise levels from firearms and aircraft.

Service treatment records are negative for complaints of tinnitus.  A September 1968 separation physical noted the ears as normal and the Veteran's report of medical history upon separation reported good health and denied ear trouble.

In his April 2010 claim, the Veteran described trouble hearing and ringing in his ears.   

Upon VA examination in August 2010, the Veteran reported bilateral, periodic tinnitus occurring three to four times a month lasting about a second in duration with an onset of approximately five to ten years prior. The examiner opined that since the Veteran's account of tinnitus was not considered to be classic noise induced tinnitus, it was therefore not at least as likely as not that the tinnitus was related to noise exposure in service.

VA treatment records from August 2010 contained the Veteran's description of occasional tinnitus.   October 2010 treatment records mention tinnitus for "many years" with unknown laterality.  

During his hearing before the Board in October 2016, the Veteran stated that he experienced constant ringing or buzzing in his ears.  He further stated that he noticed the buzzing within one year following his discharge from service.

In this case, the Board finds that there is competent and credible evidence both for and against the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Reasonable doubt is therefore resolved in favor of the Veteran.  Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Hearing loss

The Veteran contends service connection for bilateral hearing loss is warranted due to exposure to hazardous noise levels during his time as an infantryman in Vietnam.

He underwent VA examination in conjunction with his hearing loss claim in August 2010.  The resulting diagnoses were mild sensorineural hearing loss in the right ear and clinically normal hearing in the left ear.  The measurements do not meet the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).

At the hearing before the Board in October 2016, the Veteran testified that his hearing loss had increased in severity since the examination over six years prior.  

Given that the Veteran may have developed hearing loss for VA purposes since the previous examination in August 2010, he should be provided with a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes the duty to conduct a thorough and contemporaneous examination to ensure that the evaluation of the disability is a fully informed one).  Accordingly, given the Veteran's testimony in this case, the claim for service connection for hearing loss is remanded to afford the Veteran a contemporaneous VA examination to address the nature and etiology of any present hearing loss disability.

Lung condition

The Veteran contends service connection for a lung condition is warranted due to his exposure to asbestos in service.  The claim was denied by the RO due to lack of a current condition related to service.

In October 2005, imaging revealed mild areas of bilateral lung base scarring.  Imaging in August 2009 found clear lungs with no pleural effusions.  A private treatment note from April 2011 indicated the Veteran suffered from clinical shortness of breath.

During the hearing before the Board in October 2016, the Veteran described exposure to asbestos while in service as a result of bunking in World War II-era barracks and being transported on a Navy ship to Vietnam.  He testified that he experienced wheezing, tiredness, and shortness of breath in service.  He also described post-service pulmonary function testing at Providence Hospital in approximately 2002 which reflected a lung problem related to asbestos exposure; the Veteran stated he was given a diagnosis of asbestosis.

It is unclear to the Board whether the Veteran does indeed have a current diagnosis related to his lungs.  The medical evidence of record does not reflect a diagnosis of or treatment for asbestosis.  The Veteran provided authorization for collection of the records from Providence Hospital in June 2010; however, the record does not reflect that these treatment records were requested or associated with the claims file.

In light of the foregoing, the claim for service connection for a lung condition due to asbestos exposure is remanded to obtain the Providence Hospital records as well as updated current treatment records.  Thereafter, the Veteran should be afforded a VA examination to evaluate any diagnosed lung condition and whether it is related to his period of active service, to include exposure to asbestos.  The examiner should specifically comment on the Veteran's lay statements regarding in-service symptoms of wheezing, tiredness, and shortness of breath as well as the October 2005 finding of bilateral lung base scarring.

Heart condition

The Veteran contends that service connection is warranted for a heart condition due to exposure to herbicides in service.  

Service treatment records from March 1966 reflect that the Veteran complained of chest pain with a duration of three days, exacerbated by running hard and coughing.  Upon physical examination, his chest, lungs, and heart were noted as normal.

During the hearing before the Board in October 2016, the Veteran testified that he experienced wheezing, tiredness, and shortness of breath in service.  He also stated that he continued to experience tiredness following his separation from service.

The Veteran underwent a VA examination in conjunction with his heart claim in August 2010.  The examiner opined that the Veteran's diagnosed atrial fibrillation and sinus bradycardia was not likely related to his active military service.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data and the medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Here, the examiner provided a conclusion without any explanation.  The examiner did not address the Veteran's service treatment records reflecting chest pain.  Furthermore, the Veteran has provided additional information regarding his in-service symptoms by way of his October 2016 testimony.

Accordingly, a new examination is warranted to obtain an opinion supported by a clear rationale with a discussion of the facts and medical principles surrounding the Veteran's diagnosed heart conditions and any link to service, to include as due to herbicide exposure.

Rashes and fungus

The Veteran contends that service connection is warranted for rashes and fungus.

Service treatment records from December 1965 reflect that the Veteran was treated for sores on his neck and scalp. 

Post-service treatment records contain diagnoses of tinea corporis, cruris, manuum, and pedis; seborrheic dermatitis; psoriasisform dermatitis; pseudomonal nail infection; pseudofolliculitis barbae; scabies; onychomycosis; purigo nodule of the scalp; and rash and other non-specific skin eruptions. 

In May 2005, the Veteran submitted a statement in which he attributed his foot and nail fungus to service in Vietnam.  He also linked his rashes to herbicide exposure while in Vietnam.  

The Veteran underwent a VA examination in July 2010.  He described a chronic rash all over his body, occurring several times a year lasting a few weeks to months.  The examiner diagnosed chronic skin rash (seborrheic dermatitis and tinea corporis and cruris).  He opined that it was not likely related to the Veteran's service, to include Agent Orange exposure, as the rash had only occurred for the last five years.

At the hearing before the Board in October 2016, the Veteran testified that he experienced itching and rashes while in service in Vietnam.  He described experiencing leeches on his body, wading through rice paddies up to his waist, cutting through the jungle, and not bathing for extended periods of time.  He stated that he went his first sixty days in Vietnam without a change of clothes.

In light of the foregoing, the Board finds that a new VA examination is warranted.  The examiner must address the in-service treatment for skin conditions and the Veteran's lay statements, and provide an opinion supported by a clear rationale with a discussion of the facts and medical principles surrounding the Veteran's currently-diagnosed skin conditions and any link to service, to include as due to herbicide exposure.

Acquired psychiatric disorder, to include PTSD and anxiety

The Veteran initially filed a claim for a mood disorder in March 2010.  In April 2010, he submitted an amended claim to include PTSD.  

A VA examination for PTSD was conducted in July 2010.  The resulting diagnosis was anxiety disorder; the examiner stated that the Veteran did not meet the DSM-IV criteria at the time.  

In January 2011, a rating decision denied service connection for PTSD and a mood disorder.  Later that month, the Veteran submitted a separate claim for an anxiety disorder.  At the same time, he submitted a notice of disagreement for the denial of service connection for PTSD and a mood disorder; he stated it was his belief that his anxiety disorder (originally claimed as PTSD and mood disorder) should be granted from the date of his application.  In October 2011, the Veteran submitted a supplemental claim for PTSD based upon an April 2011 psychosocial assessment from Dr. T. containing a PTSD diagnosis.

In January 2012, the Veteran underwent a mental disorder VA examination. The examiner opined that the anxiety disorder was most likely the result of the Veteran's service.  Thereafter, in February 2013, a rating decision granted service connection for anxiety rated at 10 percent effective March 11, 2010.  The rating decision noted the mental disorder had been previously claimed as PTSD.  The Veteran appealed this rating decision via an April 2013 VA Form 9. 

A May 2013 private psychological evaluation from Dr. P. documented a PTSD diagnosis.

An October 2015 rating decision increased the evaluation of the service-connected mental health disorder, diagnosed as anxiety, to 30 percent effective August 12, 2010.  

In September 2016, a rating decision was issued correcting the diagnosed service-connected condition.  Entitlement to service connection for PTSD was granted; the historic evaluation of an acquired mental health disorder, currently diagnosed as PTSD and previously diagnosed as anxiety disorder, was continued at 30 percent effective August 12, 2010.

In October 2016, the Veteran testified at a hearing before the Board.  He stated that he started treatment for his PTSD in approximately 2005.  He and his wife described his symptoms, including irritability, hypervigilance, variable moods, isolation, and angry outbursts including striking his wife. 

The Veteran contends that a rating in excess of 30 percent is warranted for his service-connected PTSD; specifically, that a rating in excess of 70 percent is appropriate.  Additionally, he contends that this rating should be effective as of the date of the original claim for a mood disorder in March 2010. 

The Veteran testified to receiving treatment for PTSD since 2005.  VA treatment records from May 2005 contain the Veteran's denial of any mental health problems.  Depression screenings in July 2005 and March 2009 were negative.  The July 2010 VA PTSD examination report indicated no current treatment for a mental disorder.  The first documentation of a PTSD diagnosis is contained in the April 2011 psychosocial assessment conducted by Dr. T.  Several letters from Dr. P. and his colleague are of record and provide valuable insight on the Veteran's symptomatology; these indicate the Veteran received treatment beginning in February 2013.  However, it does not appear that Dr. P.'s treatment records have been obtained.  The Veteran should be afforded the opportunity to identify any mental health treatment records not already of record, to include Dr. P.'s treatment records and any records reflecting treatment since 2005.

Additionally, the Veteran has not been afforded a PTSD-specific VA examination since July 2010.  In September 2015, the Veteran's representative submitted a statement in which he confirmed the agreement reached at an informal conference with a decision review officer for the Veteran to undergo a current examination.  Thereafter, the Veteran was assessed with a mental health examination confirming a PTSD diagnosis, but was not afforded a PTSD-specific examination to fully evaluation his symptomatology.  Given the staged ratings assigned for this disability, comment from the examiner as to the levels of severity of the disability since the date of the claim would be of great assistance to the Board in adjudicating this issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for the Veteran.

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his hearing loss, lungs, heart, rashes/fungus, and PTSD.  The Veteran is requested to identify the records from Providence Hospital indicating a diagnosis of asbestosis, as well as the mental health treatment records from Dr. P. and any other sources since 2005.  After securing the proper authorizations where necessary, obtain all records of treatment or examination from all the sources listed by the Veteran which are not already on file. 

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Once any additional records are associated with the claims file, schedule the Veteran for VA examinations to assess the nature and etiology of his hearing loss, lung condition, heart condition, and rashes/fungus as well as the severity and duration of his PTSD.  The examiners must review the claims file and address:

a)  Hearing loss:  The examiner is asked to address the Veteran's reports of exposure to hazardous noise levels in service, including firearms and mortars, as well as the significance of any threshold shift indicated by his induction and separation examinations.  The examiner should provide an opinion as to the following:  is it at least as likely as not (50 percent or greater probability) that any exposure to hazardous level noise in service caused acoustic damage that has resulted in, or is related to, any hearing loss disability that the Veteran now has?

b)  Lung condition:  The examiner is asked to review all pertinent records and evidence associated with the claims file and identify all lung-related diagnoses during the period on appeal.  For each diagnosed lung disorder, the examiner is requested to provide an opinion as to following:  is it at least as likely as not (50 percent or greater probability) that any exposure to asbestos in service caused respiratory or pulmonary damage that has resulted in, or is related to, any lung/respiratory related disorder that the Veteran now has?  The examiner should comment on the October 2005 finding of bilateral lung base scarring and the Veteran's lay statements regarding in-service symptoms and a previous diagnosis of asbestosis.

c)  Heart condition:  The examiner is asked to review all pertinent records and evidence associated with the claims file and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart conditions were first manifested in service or are otherwise related to service, including exposure to herbicides.  The examiner should comment on the in-service complaint of chest pain documented in the service treatment records, as well as the Veteran's lay statements regarding in-service symptoms.

d)  Rashes/fungus:  The examiner is asked to review all pertinent records and evidence associated with the claims file and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed rashes and fungus were first manifested in service or are otherwise related to service, including exposure to herbicides.  The examiner should comment on the treatment for skin conditions documented in the service treatment records, as well as the Veteran's lay statements regarding in-service exposure to environmental elements.

e)  Acquired psychiatric condition: The examiner is asked to review all pertinent records and evidence associated with the claims file.  All studies and tests needed to ascertain the status of the service-connected PTSD should be performed and written interpretation of such testing should be associated with the examination report.  The examiner should record pertinent complaints, symptoms, and clinical findings.  The examiner should fully describe the functional effects of the Veteran's service-connected PTSD on his activities of daily living, and this description should be expressed in terms of social and occupational impairment (if any) due to the clinical signs and symptoms of the service-connected PTSD.

In particular, the examiner is requested to discuss whether the Veteran's acquired psychiatric disorder has changed in severity since March 2010, and if so, the approximate date of any change(s) and the extent of severity of the disability at each stage.  A discussion of whether the Veteran met the criteria for PTSD prior to August 12, 2010 is also requested.  The examiner is to consider and discuss all pertinent medical and other objective evidence, and all lay assertions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for hearing loss, a lung condition, a heart condition, and rashes/fungus, as well as the claim of entitlement to an increased rating and earlier effective date for service-connected PTSD.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


